Title: Abigail Adams to Mary Smith Cranch, 25 May 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear sister
      London May 245 1786
     
     Captain Callihan arrived yesterday at Portsmouth and to day your letter came safe to hand. A thousand thanks my dear sister for all your intelligence. No you have not been too particular, every thing however trivial on that Side the water interests me. Here—nothing. I go into the midst of thousands who I know not, and behold all the Boasted Beauty of London with a cold indifference. I sometimes attend the theaters or other places of publick amusement, and have by particular invitation attended several Routes, which of all Senseless things are the most Supreemly Stupid to me; to visit in a croud because it is the mode, to make play a science and follow it as a daily occupation is spending the most precious Gift of the Deity, to very bad purpose. How can a Nation of Gamblers be a respected Nation? I mean by the Nation, the Nobility and Gentry who are the leading Members of it, and direct its counsels. The Morals of Europe are depraved beyond conception, Love of Country and publick virtue, mere visions.
     Can there be any pleasure in mixing in company where you care for no one, and nobody cares for you? This is a feeling I never experienced untill I came to Europe. I have derived more real pleasure from one afternoon with my Friend Mrs Rogers, than in all the ceremonious visits I have made in the Country. That was the only family I could visit in without reserve. Before this time, I hope they are, safe in America, as they saild early in April. Many hard things have been said of mr Rogers, since he left London, on account of his going away privattly, but he knew what he was doing, and meant it for the best as I wish it may prove, for nobody questions his integrity. I hope you will be intimatly acquainted with her. She is one of the most amiable of women. Mrs Hay is I hope safe, the account you give of the April storm, makes me apprehensive for her, By her I Sent several articles for my Friends, Cushing and Lyde each had a few also. My inclination would lead me to Send much more than I find my ability competant to, the expences of living in this Country are enourmous.
     I am happy to hear by you, that your Nephew was admitted college in March. As yet no letter is come to hand from him. His sister complains, but I know his main object has been, the persuit of his Studies that he might enter colledge with reputation, which I hope he has accomplishd. I think Tommy full young but it will be a benefit to him, to have his Brothers care and advice. You will have your Hands full my sister to take charge of them all. May they all do credit to themselves and their connections. What a tasteless insipid life do I lead here in comparison with what I used to in Braintree, looking after my children and family—seeing my Friends in a Social way, loveing and being beloved by them. Beleive me I am not in the least alterd, except that I wear my Hair drest and powderd, and am two years older, and somewhat fatter which you may be sure is no addition to my looks. But the Heart and the mind are the Same.
     Be still sir. Nabby dont talk. I am writing at the table and Col S. is sitting upon the Settee, and prating so fast that he disturbs me. I told him I would write about him. He is talking of his old Friend Evans, who he says is a good Soul. He is inquiring about the Lady mr Evans is going to Marry. Nabby is informing him. Pray Madam he says, write my respects to him.
     The dissagreeable Situation of our Milton Friends, I have long feard, and much more since I came abroad than before, as I have learnt that several debts were contracted abroad. In short I am led to question the circumstances of almost every person in the Mercantile line. No judgment can be formed of their property by the appearence they have made and the difficulties which they labour under with respect to their commerce with this Country. Daily adds to their difficulties, and I See not the least prospect of releaf, for this Country had rather lose thousands, than we should gain hundreds.
     The death of the amiable Charles was not unexpected to me. I think him happy in being releasd from Scenes which would have greatly distresst him.
     
     Mrs Warren in her letter to mr Adams complains that they have no political Friends in Braintree or Weymouth, and is quite at a loss to divine the reason of it. How different do some people estimate their motives and actions from what the world forms of them. Judge of the Supreem Court, Liut Govenour, and 3 times chosen Member of Congress, these are offices that ought not to be subject to repeated Refusal. And why should a people continue to chuse a Gentleman, and Subject themselves to constant refusals, untill it suited his conveniency to serve them. As to sacrifices, what honest Man who has been engaged in publick Services, in the perilious times through which we have past, is there, but what has made them, both of time and property? Had Genll W——n been appointed commissoner at the Court of France, instead of mr A——s would she, think you, have consented that he should have hazarded the Dangers of the sea in the midst of winter, and all the horrors of British Men of war to have served his Country, leaving her with a Young family, without even the means of giving them an Education, had any misfortune befallen him, at the same time relinquishing a profittable profession. If I may judge by what has taken place, I think she would not. Why then should the publick be deemed ungratefull? I believe no body has ever doubted his attachment to his Country, or his integrity in office and I wish the people would again chuse him, but not without an assureance from him that he would Serve. I have ever considerd him as a Gentleman of a good Heart, estimateing himself however higher than the World are willing to allow, and his good Lady has as much family pride as the first dutchess in England. This is between ourselves. Poor Mrs Brown, who was Betsy Otis, had all her Grandfather left her, in the Hands of Mr Allen otis and Genll Warren. She has written several Letters to mr Adams upon the subject requesting his advice what to do. Her Father left her nothing. It is very hard she Should lose what her Grandfather left her.
     As to our Germantown Friends I am Grieved for them. There distresses are great. The age of some and the ill Health of others, puts it out of their power to extricate themselves. Those who undertake great Scheems should have great abilities, and great funds. Blessed is a little and content therewith. I hope every one of my family will gaurd them selves against that ambition which leads people to relinquish their independance and subject themselves to the will of others, by living beyond their circumstances, as I know our own to be very moderate, for we are not able to lay up any thing here. I ex­pect whenever we return, to have a hard struggle to get our Lads through their Education.
     We expect to return in the Spring, for there is not the least prospect of doing for our Country what is expected. Mr Adams has represented every thing to congress, and his opinion with regard to every thing. Yet his Country look for a redress of Grivences from his exertions, which the conduct of the States have renderd it impossible to effect. He cannot lay these things open to the world, concequently many will censure him and clamour against him. I am prepaird to expect it.
     Unstable as Water, said the old Patriarch to his son, thou shalt not excell. Such an assemblage in one Character, as the Windmill builder exhibits, is seldom to be met with. The abilities of that Man applied to one point might have made him respected in it. He will triffel upon a thousand scheems, till like Icarus, his waxen wings melt, and he falls headlong to the ground. The Man who fears not debt, is not to be trusted. How is it, that he Still retains the picture? It was Demanded with the papers, and his own sent in lieu of it. I wrote him a letter by the packet which had the Newspapers you mention. I dare say he kept the contents of it a Secreet, but I did not write any other letter at that time. By the next packet I wrote to Dr Tufts and to you. I hope you have got, and will soon have; many letters from me. What will be his conduct when he finds he has lost for ever the Girl he once pretended to doat on?
     Alass my sister, I feel strong ties of affection for our unhappy connection, and hearing of his Sickness affected me much. Poor Man. I wonder what his circumstances are, whether he gets a comfortable support or whether he addicts himself to intemperance.
     As to his wife we all know her, she has read too many Romances. Ambitions to excess—She did not think of the force of her expressions, and a well turnd period, had charms for her whether founded in fact or not. Her whole method of writing, is always in that Stile. There is always a necessity of saying, Stop, Stop, to her. She makes enchanted Castles, and would send all her children to live in them if she had but the ability. I am glad Louissa has been in the families you mention. I love the dear Girl who had a sweet temper. I hope she will not be spoilt. When ever I return she must be mine again. The Cloaths I sent her and what I left her, have made her decent I presume. If she wants a skirt and a winter gown, be so good as to get some red tammy from my trunks. I have sent her calico for one dress by mrs Hay and I shall send her an other and some linnen the first opportunity. Captain Biggolow sent me word on monday morning that my Letters must go that very morning, and I thought he was gone till last evening. When I returnd from a ride to Hamstead, I found a Gentleman by the name of Drake, who was introduced here not long ago and dinned with us, had calld in my absence, and left word that he should not go till tomorrow and that he would take any letters we had.
     I was glad of this opportunity of replying so soon to your Letter of March and April. I think this Gentleman belongs to connecticut, he is to drink tea with us this afternoon.
     Tell charles Storer, I have never been to Hamstead since he left it till yesterday, and then the coachman without any orders, stopt at the House Mrs Atkinson used to live in. We gave him orders to drive on, got out and walkd over the old Spot where we once rambled, talkd of him and wishd him with us; and mrs Atkinson in the old habitation that we might Breakfast with her again.
     How have you been able to spair Cousin Betsy all winter So. Does the Parson visit you often? My Regards to him, to uncle Quincy to mrs Quincy, Mrs Alleyn, and all my Neighbours. Tell Mrs Hunt I have not forgotton her, my Love to her. I shall not be able to write to Sister Shaw I fear, you will however communicate to her always if I do not write.
     I will send more linnen by the first opportunity. Cambrick is as dear here as with you. I would not have you use my best peice of Cambrick, it is too good. Adieu my dear sister, always remember me kindly to mr Cranch & believe me ever your truly affectionate Sister
     
      A A
     
    